Citation Nr: 0620513	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from January 1941 to August 
1945.  The appellant is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  The Certificate of Death indicates that the veteran died 
in February 2000, and lists his immediate cause of death as 
liver and bladder cancer.

2.  The veteran's cause of death has been causally linked by 
competent medical opinion evidence to an incident of his 
military service.  


CONCLUSION OF LAW

The cause of the veteran's death is due to a disability 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the appellant's claim. 

During the course of this appeal, the United States Court of 
Appeals for Veteran Claims' (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the effective date of an award.  To the extent any concerns 
raised in Dingess might be present here, the RO will be 
responsible for addressing any notice defect with respect to 
the effective date element when effectuating the award. 

In service, in June 1942, the veteran was treated at a 
hospital for an episode of acute, moderate hepatitis of an 
undetermined cause.  From approximately February 1943 to 
March 1945, the veteran was a prisoner of war.  He was 
captured in North Africa, was then transferred to Italy for a 
couple of months, and then spent the remainder of his 
captivity (16 months) in camps in Germany.  The veteran 
reported that during this time, he suffered from malnutrition 
and jaundice.  At the time of the veteran's discharge 
examination in August 1945, a history of yellow jaundice was 
noted, but no active process was recorded.  After service, 
the veteran reported for a VA examination in October 1951, 
reporting a history of hepatitis and yellow jaundice, with 
occasional mild pain in the liver region.

At the time of an April 1985 VA examination, the veteran 
reported a history of drinking three to four beers per night 
until approximately three to four years prior to this 
examination.  On clinical evaluation, the examiner found no 
current liver disorder.   

The veteran died in February 2000.  His death certificate 
lists the immediate cause of death as liver and bladder 
cancer, with the approximate interval between onset and death 
recorded as one month.

In April 2000, Dr. Z.L. reported that the veteran had had a 
history of prostate and bladder cancer, and opined that the 
liver was involved with metastatic disease, eventually 
causing yellow jaundice.  VA has been unable to obtain this 
doctor's treatment records.

In the judgment of the Board, an additional medical opinion 
was warranted by the medical complexity involved in this 
appeal.  38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 
20.901(d) (2005).  In May 2006, the Board obtained an opinion 
from an independent medical expert.  

In Dr. J.D.'s report, he reported that he was a 
gastroenterologist with education, training, and experience 
in hepatology.  Dr. J.D. discussed the above evidence.  Dr. 
J.D. opined that the veteran's development of liver cancer 
and his subsequent death there from was at least as likely as 
not related to his service.  Dr. J.D. explained that the 
veteran developed liver cancer because he was probably 
vaccinated in 1942, in a well known and published incident of 
acute hepatitis B, with a batch of yellow fever vaccine 
contaminated with hepatitis B while in the United States 
Army.  Dr. J.D. noted that in the Army, 330,000, individuals 
were vaccinated and 50,000 went on to develop hepatitis B.  
Dr. J.D. maintained that the veteran went on to develop 
chronic liver disease from the hepatitis B, which was a risk 
for and which caused liver cancer in the veteran.  Dr. J.D. 
added that the veteran then died of liver cancer.  

Dr. J.D. further explained that five percent of the time 
acute hepatitis B became chronic and that chronic hepatitis 
might last for a long period of time then become 
asymptomatic.  Dr. J.D. observed that the veteran had 
evidence of chronic hepatitis because when he was a prisoner 
of war he had jaundice.  Dr. J.D. noted that after the 
veteran's discharge from service, it was reported that the 
veteran had pain in the area of his liver, which he noted was 
a sign of chronic liver disease.  Dr. J.D. cautioned that 
just because the veteran had no other overt signs of liver 
disease at later dates was not inconsistent with chronic 
hepatitis B.  Dr. J.D. maintained that if the results of 
blood tests for liver disease were available, he was 
confident that they would confirm the presence of chronic 
hepatitis B.  Dr. J.D. reiterated that chronic hepatitis B 
was a precursor and a risk for liver cancer.  

Dr. J.D. therefore concluded that it was at least likely as 
not that the veteran's death from liver cancer was related to 
the events of his active service, and it was at least likely 
as not that the in-service events would have led to the 
development of liver cancer because the veteran was 
statistically likely to have had a vaccination with the  
batch of serum contaminated with hepatitis B, and from that 
developed chronic hepatitis B, and then 50 years later, that 
lead to his death from liver cancer.  

The Board observes that Dr. Z.L. affirmed that the veteran 
had a history of prostate and bladder cancer and speculated 
that the source of the veteran's yellow jaundice was cancer 
that metastasized to the liver.  No underlying medical 
records from Dr. Z.L. have been made available.  On the other 
hand, Dr. J.D. is of the viewpoint that it was probable that 
the veteran's liver was a primary site of carcinoma based on 
the veteran's military and medical history.  The Board notes 
that Dr. J.D.'s opinion is based on a review of pertinent 
records from the veteran's claims file and based on sound 
medical principles with a supporting rationale.  Thus, the 
Board finds that the cause of the veteran's death has been 
causally linked by competent medical opinion evidence to an 
incident of his military service.  Accordingly, service 
connection for the cause of the veteran's death is warranted. 

ORDER

Service connection for the cause of death of the veteran is 
granted. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


